Citation Nr: 0735473	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-04 6461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from November 1984 to April 1985, and had subsequent reserve 
service with the National Guard until July 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the appellant has received treatment 
for insulin dependent diabetes mellitus since November 1991.  
The appellant contends that diabetes was discovered during 
his National Guard service.  
  
A request for the appellant's service records was made to the 
Tennessee Adjutant General, who responded by providing 
service records dated from July 1984 to September 1988.  
Those records indicate that the appellant transferred to the 
Virginia National Guard in September 1988.  No request for 
those records have been made.  As the appellant was serving 
with the Virginia National Guard at the time of his 
diagnosis, a request for his service records from that 
organization should be made.  

Further, although the appellant's private physician has 
indicated that diagnosis occurred in November 1991, the 
earliest record of treatment is a January 1992 follow-up 
appointment with the appellant's treating physician at the 
time, Dr. W.E.  The appellant's records of treatment for 
diabetes mellitus, type I, prior to January 1992, should be 
requested from his current and former physicians.  
 
Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appellant's 
current treatment provider, Dr W.C.P at 
Mountain Hope Good Shepherd Clinic, as 
well as his former treatment provider, Dr. 
W.E., and ask that any records of 
treatment for insulin dependent diabetes 
mellitus dated prior to January 1992 be 
submitted.  The treatment providers should 
be asked to verify in writing any 
inability to locate these records.   

2.  The RO should contact the Virginia 
Army National Guard, or any other official 
channel, as necessary, and verify the 
beginning and ending dates of each period 
of the appellant's active duty, ACDUTRA, 
and INACDUTRA therein, if any, from 
September 1988 to July 1992.  A copy of 
the claimant's personnel and service 
medical records from that period of time 
should also be requested.  All records 
and/or responses received should be 
associated with the claims folder.

3.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the appellant and 
his representative must be provided a 
supplemental statement of the case.  The 
appellant must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the appellant's claim.  The appellant need take no action 
unless otherwise notified, but he may submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



